Citation Nr: 1118650	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease, to include post operative residuals of an L5-S1 laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to March 1992.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in April 2011at a videoconference hearing, a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is in order before a decision may be made on the merits of the claim.   During his April 2011 videoconference hearing, the Veteran testified that he had received treatment at the VA outpatient clinic in Morehead City, North Carolina.  Notably, the claims file does not contain the Veteran's VA treatment records from that facility.  Hence, further development is required.  38 C.F.R. § 3.159 (2010).    

Additionally, the Veteran testified during his videoconference hearing that he had applied for Social Security Administration disability benefits based on his back disorder on a number of occasions and that a present claim was pending.  Hence, VA must seek to obtain any Social Security disability records before proceeding with the appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, service treatment demonstrate that the Veteran was given a spinal tap in conjunction with a diagnosis of Bell's Palsy and he has stated that he injured his back in service in 1987 while lifting a heavy manhole.  The Veteran contends that these in service incidents were the cause of his present back disability.  Of note, however, is the fact that in February 2004, the Veteran had a work-related injury to the back.  Further, two private physicians have noted a relationship between that work injury and the Veteran's back problems.  These physicians, Dr. S.D. and Dr. T.B reported that the Veteran had not had spine symptoms prior to his post-service work accident.  Because the Veteran has not received a VA examination to determine the etiology of his current back disorder, the Board finds that further development is required.  Such an examination must address whether it is at least as likely as not that the Veteran's current pathology is due to service, or whether it is more likely than not that his symptoms are due to postservice events.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file, to include all treatment records from the Morehead City, North Carolina VA outpatient clinic.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The AMC/RO must undertake appropriate efforts to obtain and associate with the claims file a complete copy of any Social Security Administration disability determination as well as all associated medical records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the AMC/RO should schedule the Veteran for a VA medical examination by an orthopedist.  The orthopedist must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's lumbar spine disorder is related to his service.  The orthopedist must also specifically consider the opinions of Doctors S.D. and T.B. in any examination report and discuss whether it is more likely than not that the appellant's current pathology is due to postservice events.  A full explanation of the rationale for any opinion rendered must be provided.  The examining orthopedist must provide a copy of their curriculum vitae. 

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  The AMC/RO must ensure that all development is in complete compliance with the directives of this remand.  If it is deficient in any manner, or if additional development is in order the AMC/RO must implement corrective procedures at once.

6.  After ensuring that the duty to assist has been fulfilled, the RO must readjudicate the issue on appeal.  If any benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


